         Case 7:21-mj-07467-MRG Document 1 Filed 07/30/21 Page 1 of 2
•
    Approved by :        :!-11w .L. t ~
                       LORI DOUGHTY
                       Special Assistant United States Attorney

    Before:            THE HONORABLE MARTIN R. GOLDBERG·
                       United States Magistrate Judge
                       Southern District of New York

                                                       -x
    UNITED STATES Or AMERICA                                   MISDEMEANOR
                                                               COMPLAINT

                      - v-                                     Violation of

                                                               NYVTL 511
    ZICO K. GAYNOR

                                                               COUNTY Of OffENSE :
                      Defendant                                ORANGE
                                                       -x
    SOUTHERN DISTRICT Of NEW YORK , ss .:
         l--.1Ac4')     oLSocJ
         ~ e , r Pr.         Va~quez , being duly sworn , deposes and says
    that he is a Court Liaison assigned to the Provost Marshal
    Office , at the United States Military Academy , West Point ,
    New York , and charges as follows :

                                       COUNT ONE

          On or about April 21 , 2021 , at the United States
    Military Academy , West Point , New York , within the spe c ial
    maritime and territorial jurisdiction of the United States ,
    in the Southern District of New York , ZICO K. GAYNOR , the
    defendant , unlawfully , knowingly and willfully operated a
    motor vehicle upon a public road while knowing , or having
    reason to know , that his license to operate such motor
    vehicle in New York was suspended , revoked , or otherwise
    withdrawn by the commissioner , to wit , the defendant was
    observed operating his motor vehicle at Stony Lonesome gate
    and an investigation revealed that the defendant ' s license
    was suspended .

              (New York Vehicle and Traffic Law , Section 511)

    The basis for the deponent ' s knowledge and for the
    foregoing charges are , in part , as follows :

    1.  I am Court Liaison , assigned to the ~rovost Marshal
    Office , at the United States Military Academy , West Point ,
    New York , which is located in the Southern District of New
             Case 7:21-mj-07467-MRG Document 1 Filed 07/30/21 Page 2 of 2

'
    York .

    2 . On or about April 21 , 2021 at approximately 9 : 50 a . m.,
    the defendant was attempting to gain access to the West
    Point Military Installation via the Stony Lonesome gate
    when the gate guard detected an odor of marijuana . The
    defendant was asked to pull off to the side . When the
    Military Police arrived and conducted a check on the
    defendant ' s driver ' s license , it was discovered that the
    license was suspended as of 21 February 2021 the
    defendant ' s license was suspended for failing to answer a
    summons .

    3 . The defendant was issued a District Court Violation
    Notice for operating a motor vehicle while license was
    suspended or revoked (DCVN number 8005346/SYl0) and was
    released on his own recognizance .

    WHEREFORE, deponent prays that the above defendant be
    imprisoned or bailed , as the case may be .



                                'ifIC'fOR A , Vl\ZQUEZ L U..<.PI:>   ,:, {... ::,,_fv


                                Court Liaison

    Sworn to before me this
    30th day of July , 2021




                                te Judge
                                ew York
